UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 28, 2011 AUTOINFO, INC. (Exact name of Registrant as specified in its charter) Delaware 001-11497 13-2867481 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 6413 Congress Ave – Suite 260 Boca Raton (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code (561) 988-9456 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement On April 28, 2011, the Registrant entered into the Second Amendment to the Loan and Security Agreement between the Registrant and Regions Bank (the “Amendment Agreement”)to amend its credit facility with Regions Bank to: (i) increase the line of credit from $30 to $35 Million; (ii) provide for interest at LIBOR plus from 1.75% to 2.25% based upon certain financial ratios; (iii) eliminate the interest rate floor of 3%; and (iv) extend thematurity date to June 30, 2014. The foregoing summary is qualified in its entirety by reference to the Amendment Agreement which is attached as Exhibit 10.1 hereto. Item 9.01. Exhibits (d) Exhibits Exhibit Number Description Second Amendment to the Loan and Security Agreement, dated April 28, 2011, between the Company and Regions Bank Press Release dated May 3, 2011 * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AutoInfo, Inc. Dated:May 3, 2011 By: /s/ William Wunderlich William Wunderlich, Chief Financial Officer 2
